Marr, J.
We do not think the pendency of the rule to dissolve the injunction excused defendant from the necessity of answering to the merits, and it was no obstacle to the taking and confirming a default. The defendant should have fixed his rule for trial again. It could have been tried in vacation. The default was taken five months after the beginning of the suit, and three weeks after the beginning of the next term.
We know of no law which authorizes a privilege upon the funds due by the State to the contractor for the work performed by the plaintiff.

Judgment allowing privilege reversed, and in other respects affirmed.